[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff seeks a prejudgment remedy of attachment to secure its claim for a real estate commission. The listing contract between plaintiff and defendants obligates defendants to pay plaintiff a commission if the plaintiff "or anyone else finds a buyer ready, willing and able to buy the listed property. . . ."
A co-broker found a prospective buyer who submitted a written proposal to the defendants. The defendants accepted the CT Page 3785 proposal. The proposal was conditioned on the prospective buyer's obtaining third party financing and/or the parties' signing formal contracts. The offer to purchase provided that "the parties shall not be bound unless such contracts are signed."
The plaintiff has not shown that the prospective buyer obtained third party financing or that formal contracts were signed. Under the circumstances, plaintiff has failed to demonstrate that plaintiff found a buyer who was ready, willing and able to buy the listed property. The application for a prejudgment remedy is denied.
GEORGE N. THIM, JUDGE